Exhibit 10.1

WCI COMMUNITIES, LLC

24301 Walden Center Drive

Bonita Springs. FL 34134

August 28, 2014

 

Walden Center LP       VIA HAND DELIVERY 24311 Walden Center Drive, Suite 100   
   Bonita Springs, FL 34134       Attn: Mike Akerman      

and

Charles Jans

Trans Commercial

24311 Walden Center Drive

Bonita Springs, FL 34134

Re: Notice of Renewal

Reference is made to the Lease Agreement dated November 19, 2010 between Walden
Center LP (“Landlord”) and WCI Communities, LLC (“Tenant”) as amended on
July 11,2012, April 11, 2013, September 19, 2013 and January 10, 2014
(collectively, the “Lease”) pertaining to the premises located at 24301 Walden
Center Drive, Bonita Springs, Florida. Pursuant to the notice provisions of
Section 32 of the Lease, this letter shall serve as official notice under
Section 36 of the Lease, of Tenant’s intention to renew for a second one year
term (“Second Renewal Term”). All defined terms shall have the meanings set
forth in the Lease unless otherwise defined herein.

Landlord and Tenant agree as follows:

 

  1. The Second Renewal Term shall commence on March 1, 2015 and expire on
February 28, 2016.

 

  2. Pursuant to Section 36 of the Lease, the Rent amount is defined as 90% of
current FMRV. The current FMRV of $20.00 per square foot “all in” gross rent is
reduced to $18.00 per square foot “all in” gross rent under the 90% calculation.
For the Second Renewal Term, Tenant shall pay Landlord “all in” gross rent of
$18.00 per square foot based on 28,418 sq. ft. (or $42,627 per month), plus
applicable sales tax.

If this letter sets forth your understanding and agreement, please execute and
return a copy of this letter to the undersigned.

 

1



--------------------------------------------------------------------------------

This letter may be executed and delivered by PDF electronic transmission and in
counterparts, each of which shall be deemed a final, and when taken together,
shall constitute one and the same instrument.

Sincerely,

 

/s/ John McGoldrick

John McGoldrick Senior Vice President

Human Resources

johnmcgoldrick@wcicommunities.com

ACCEPTED AND AGREED TO

THIS      DAY OF AUGUST, 2014

WALDEN CENTER, LP,

a Delaware limited partnership

By: Chandelle Ventures Inc., as General Partner

By:     /s/ David F. Carr                    

Name:     David F. Carr                    

Title:   CFO                                         

Email:  dcarr@bsidesigns.com        

 

2